PER CURIAM.
Appellant challenges the constitutionality of section 775.082(8), Florida Statutes (1997), the Prison Releasee Reoffender Act. We affirm based upon this court’s holdings in State v. Cowart, 24 Fla. L. Weekly D1085, — So.2d -, 1999 WL 245876 (Fla. 2d DCA Apr.28, 1999) and State v. Cotton, 728 So.2d 251 (Fla. 2d DCA 1998). We also certify conflict as we did in Cowart with McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999) and Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999).
Affirmed.
CAMPBELL, A.C.J., and NORTHCUTT and STRINGER, JJ., Concur.